Hallett, C. J.
The business of the Gregory Company is mining, milling and melting ores. Raber was employed by the agent of the company to take care of a team, the property of Lyon & Co., which the agent says was used for the company. Lyon & Co. made no charge for the use of the team, and before Raber was employed the company had paid for its keep. I cannot perceive that these facts create any obligation on the part of the company to pay for Raber’s services. If Lyon & Co. furnished the team without charge, this is no evidence to show a contract with the groom. It is true that the agent of the company states that he employed Raber for the company, but this was evidently beyond his authority. He could employ laborers in the business of the company, but he could not pledge the faith of the company to persons not so employed.
But the declarations of Richman, who was the successor of Hayes in the agency, and of Parmelee, who was a director of the company, must be regarded as an admission by the company of the indebtedness to Raber, and, therefore, a ratification of Hayes’ act in employing him. The account was entered in the books of the company, and Richman objected to it when he took charge of the company’s affairs. It is not shown that any other demand in favor of Raber stood upon the company’s books, and it is fair to presume that both Richman and Parmalee referred to this demand in their answers to Mrs. Buckman’s inquiries. Therefore it cannot be said that the verdict is not supported by the evidence, and, although the right of the plaintiff below is not very clear, we do not see that the court erred in refusing a *514new trial. A.general objection in the court below to tlie declarations of Bichman and Parmelee cannot be made the basis of a specific objection in this court. If Bichman and Parmelee had no authority to bind the company, the attention of the court below should have been drawn to the fact, for possibly the plaintiff would have furnished evidence of their authority if it had been questioned. The amount recovered exceeds the amount shown to be due, but appellee has remitted the excess, a practice sanctioned by high authority. Bank of Kentucky v. Ashley, 2 Pet. 327.
The remittitur will be received, reducing the judgment to $490, for which execution may issue from this court, and the appellant will be allowed costs in this court.

Affirmed.